                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION

                            No. 2:18-CR-37-FL-4


UNITED STATES OF AMERICA             )
                                     )
        v.                           )             ORDER TO SEAL
                                     )       [DOCKET ENTRY NUMBER 96]
BYRON JACOBEE SPARKS,                )
                                     )
             Defendant.              )




     Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry    Number   96   be   sealed   until     such   time   as   the   Court

determines that the aforementioned filing should be unsealed.

     SO ORDERED. This, 13th day of March, 2019.




                                         ________________________________
                                                  Louise Wood Flanagan
                                             United States District Judge
